             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

DARIUS BURLINSON,

      Plaintiff,

v.                                          Case No. 4:18cv595-MW/CAS

C. O. FRANCIS, et al,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 51. Upon consideration, no objection having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The motion to dismiss filed by Defendant Fead, ECF No. 45, is GRANTED

in part and DENIED in part as follows: All claims other than the Eighth

Amendment claim brought against Defendant Fead in his individual capacity are

DISMISSED. Defendant Fead is required to file an answer to Plaintiff’s amended




                                        1
complaint, ECF No. 30, within fourteen (14) days of the date of this order. This case

is REMANDED to the Magistrate Judge for further proceedings.

     SO ORDERED on March 9, 2020.


                                       s/ MARK E. WALKER
                                       Chief United States District Judge




                                         2
